NON-FINAL REJECTION, THIRD DETAILED ACTION
Status of Prosecution
The present application, 16/492,332 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application is a national stage § 371 filing of PCT application JP2018/046350, filed on December 17, 2018, which in turns claims priority to Japanese application JP2018-011351 with a priority date of January 26, 2018. The present application was filed in the Office on July 17, 2020. 
Examiner initiated an interview with Applicant’s representative Michael Shea (RN 34.725) on March 1, 2021 to clarify the nature of the invention and the claim language as filed.
The Office mailed a non-final rejection, first detailed action on March 18, 2021.
Applicant filed amended claims with accompanying remarks and arguments on June 21, 2021.
The Office mailed a final rejection, second detailed action on July 30, 2021.
Applicant filed a request for continued examination with amended claims with accompanying remarks and arguments on September 30, 2021.
Claims 1, 2, 3, 5-9, 11 and 15-16 are pending and are rejected. Claims 1, 7 and 16 are independent.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2021 has been entered.
Response to Remarks and Arguments
Examiner thanks Applicant for the amendments and remarks submitted. Examiner has reviewed the amendments and newly rejected the claims as noted below, rendering the arguments moot.
The claims stand rejected.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 7 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 7 recites a method, in part: “displaying a first execution screen… and then “in 
The dependent claims 8, 9, 11 and 15 are rejected for their dependency to claim 7 as they do not remedy the deficiency.
Correction and clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.
Claims 1, 2, 7-8 and 15-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Mitchell, United States Patent Application Publication 2017/0010763 published on January 12, 2017 in view of  Moha et al. (“Moha”), United States Patent Application Publication 2014/0365901 published on December 11, 2014.

As to Claim 1, Mitchell teaches: An electronic device comprising: 
a display (Mitchell: par. 0045, a display screen, which a browser application presents a map); and 
(Mitchell: par. 0041, a processor [502]), and 
wherein the processor is configured to: 
display a first execution screen of a first application on at least a portion of the display, wherein the first application is a map application, and wherein the first execution screen includes a map showing a designated location (Mitchell: par. 0019, a map view [102] is displayed in an area of the display (i.e. first execution screen); the designated location in the example is downtown Seattle of Fig. 1A),
in response to a first user input to the display (Mitchell: par. 0020, a request submitted regarding the Seattle Art Museum (i.e. first user input)):
display the first execution screen of the first application on a first area of the display (Mitchell: par. 0020, the display is changed with a map view of the Seattle Art Museum in the first area of the display), and 
display objects related to the first application on a second area of the display, wherein the objects include a first object corresponding to a search history screen, the second area sharing a first edge with the first area (Mitchell: par. 0020, a result card [106] with icon for directions  [110] (i.e. first object among a collection of objects) is displayed in a second area that shares an edge with the first area),
in response to a second user input to the first object (Mitchell: par. 0020, Fig. 1B, the directions button [110] (i.e. second user input) is selected):
	display the search history screen of a route between locations within a third area of the display, wherein the third area is a portion of the first area and shares the first edge with the second area; (Mitchell: Fig. 1C, directions from Kirkland to Seattle Art History museum are displayed in [122] (i.e. third area of the display), which is sharing the first edge with the second area; Fig. 1F shows the history of other searches of destinations and routes between locations).

    PNG
    media_image1.png
    424
    679
    media_image1.png
    Greyscale

Mitchell may not explicitly teach: display icons of the first application on the second area, wherein the icons of the first application correspond to social network service application in response to a third user input to a first icon of the icons.
Moha teaches in general concepts related to sending map related information from a device to other devices (Moha: Abstract). Specifically, Moha teaches icons representing different applications, destinations to send map contextual information may be displayed (Moha: Fig. 6, par. 0053, [620] includes icons; par. 0054, A selection of [615] (third input) displays the icons). 

    PNG
    media_image2.png
    485
    590
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing of the application to have modified the Mitchell device and methods by incorporating computer instructions for the display of the different share options as taught by Moha. Such a person would have done so with a reasonable expectation for success to allow for easily sharing with different users all at once for instance with the selection of one button (Moha: par. 0004).

As to Claim 2, Mitchell and Moha teach the limitations of Claim 1.
(Mitchell: par. 0020, a result card [106] with icon for directions  [110] (i.e. first object among a collection of objects), which is an indication of the application).

As to Claim 7, it is rejected for similar reasons as claim 1. 
As to Claim 8, it is rejected for similar reasons as claim 2. 

As to Claim 15, Mitchell and Moha teach the limitations of Claim 7.
Moha further teaches:  providing an additional function including displaying multi-media contents on the display, outputting audio through a speaker, and/or vibrating the electronic device (Moha: par. 0126, the device has capabilities of playing audio per it’s audio subsystem [1725]). 

As to Claim 16, Mitchell teaches: An electronic device comprising: 
a display(Mitchell: par. 0045, a display screen, which a browser application presents a map; and 
a processor electrically connected with the display (Mitchell: par. 0041, a processor [502], and 
wherein the processor is configured to: 
display a first execution screen of a first application supporting a map function on at least a portion of the display, wherein the first execution screen includes a map showing a designated location (Mitchell: par. 0019, a map view [102] is displayed in an area of the display (i.e. first execution screen); the designated location in the example is downtown Seattle of Fig. 1A),
in response to a first user input to the display (Mitchell: par. 0020, a request submitted regarding the Seattle Art Museum (i.e. first user input)): 
display the first execution screen of the first application on a first area of the display (Mitchell: par. 0020, the display is changed with a map view of the Seattle Art Museum in the first area of the display), and 
display objects related to the first application on a second area of the display, wherein the objects include a first object corresponding to a search history screen, the second area sharing a first edge with the first area (Mitchell: par. 0020, a result card [106] with icon for directions  [110] (i.e. first object among a collection of objects) is displayed in a second area that shares an edge with the first area), 
in response to a second user input to the first object (Mitchell: par. 0020, Fig. 1B, the directions button [110] (i.e. second user input) is selected):
display the search history screen of a route between locations within a third area of the display, wherein the third area is a portion of the first area and shares the first edge with the second area (Mitchell: Fig. 1C, directions from Kirkland to Seattle Art History museum are displayed in [122] (i.e. third area of the display), which is sharing the first edge with the second area; Fig. 1F shows the history of other searches of destinations and routes between locations), and 
Mitchell may not explicitly teach: replace the objects on the second area with icons, wherein the icons correspond to social network service applications respectively, and 

Moha teaches in general concepts related to sending map related information from a device to other devices (Moha: Abstract). Specifically, Moha teaches icons representing different applications, destinations to send map contextual information may be displayed (Moha: Fig. 6, par. 0053, [620] includes icons; par. 0054, A selection of [615] (third input) displays the icons). The new share menu that is displayed is a different menu that is displayed in a separate area.
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing of the application to have modified the Mitchell device and methods by incorporating computer instructions for the display of the different share options as taught by Moha. The modification may have further included the removal of display of the cards to be shared (objects) and therefore replacing them with the sharing application icons of Moha. Such a person would have done so with a reasonable expectation for success to allow for easily sharing with different users all at once for instance with the selection of one button (Moha: par. 0004) aand also to remove the display of the Mitchell cards to allow for a less-cluttered display for the user.

B.
Claims 3, 5-6, 9 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Mitchell, United States Patent Application Publication 2017/0010763 published on January 12, 2017 in view of  Moha et al. (“Moha”), United States Patent Application Publication 2014/0365901 published on December 11, 2014 in further view of Ma, United States Patent Application Publication 2017/0205990 published on July 20, 2017.

As to Claim 3, Mitchell and Moha teach the limitations of Claim 1.
Mitchell and Moha may not explicitly teach: wherein the processor is configured to determine a position that the second area is displayed based on a user configuration.
Ma teaches in general concepts related to controlling display regions for applications of an electronic device. Specifically, Ma teaches displaying an application in a first region. (Ma: par. 0042, an interface of a first application is displayed in a first region). The display may then be divided into two parts (Ma: Fig 2A, a first and second region are adjacent and displayed on the display; Fig. 4, par. 0075, the second region, or a shortcut operation interface, is invoked by a user operation, such a tap, swipe or press). Various icons may be displayed in the first region (Ma: par. 0053, interface icons may be displayed in a` region of the display). The user is able to select icons which will change the interface’s appearance (Ma: par. 0059, a predetermined operation may select which of the icons, which would result in an operation and therefore a selected user interface being displayed; the user input results in the division of the display ). 

    PNG
    media_image3.png
    622
    685
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing of the application to have modified the Mitchell-Moha device and methods by incorporating computer instructions for customization of the areas of the display as taught by Ma. Such a person would have done so with a reasonable expectation for success to allow for reducing the cognitive burden on the user in having a pleasant user experience.

As to Claim 5, Mitchell and Moha teach the limitations of Claim 1.
Mitchell and Moha may not explicitly teach: wherein, in response to a fourth user input to the second area located at a first position of the display, the processor is configured to move the second area from the first position of the display to a second position of the display 
As noted in claim 4, Ma teaches in general concepts related to controlling display regions for applications of an electronic device. Ma further teaches that the portions of the region may be moved. (Ma: par. 0121, the portions of the region may be moved).


As to Claim 6, Mitchell and Moha teach the limitations of Claim 1.
Mitchell and Moha may not explicitly teach: wherein the processor is configured to control the second area to be located at one of an upper end and lower end of the display.
As noted in claim 4, Ma teaches in general concepts related to controlling display regions for applications of an electronic device. Ma further teaches that the areas may be in one of the ends of the display (Ma: Fig. 5, the second area is at one end of the display).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing of the application to have modified the Mitchell-Moha device and methods by incorporating computer instructions for customization of the areas of the display as taught by Ma. Such a person would have done so with a reasonable expectation for success to allow for reducing the cognitive burden on the user in having a pleasant user experience.

As to Claim 9, it is rejected for similar reasons as claim 3. 
As to Claim 11, it is rejected for similar reasons as claim 5. 
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fisher et al., United States Patent Application Publication 2015/0309720 (Oct 29, 2015) (describing messaging with drawn graphic input);
Park, United States Patent Application Publication 2013/0263002 (Oct 3, 2013) (describing mobile  terminal with an onscreen memo-saving function);
McKay et al., United States Patent Application Publication 2018/0181286 (June 28, 2018) (describing virtual keyboard with extended space with movable chat window).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES T TSAI/            Primary Examiner, Art Unit 2174